Citation Nr: 1539580	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  15-23 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in the amount of $2,802.00.

[The following issues are addressed in a separate decision of the Board of Veterans' Appeals (Board): 1) entitlement to service connection for a prostate disability; 2)  entitlement to service connection for urinary frequency; 3) entitlement to service connection for a dental disorder for compensation purposes; 4) entitlement to a compensable disability rating for chronic diarrhea; 5) entitlement to a disability rating in excess of 10 percent for hypertension; 6) entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II; 7) entitlement to service connection for a right shoulder disability; 8) entitlement to an effective date earlier than February 27, 2004, for the establishment of special monthly compensation for loss of use of a creative organ; 9) entitlement to service connection for a disability manifested by joint pains of the low back and bilateral upper and lower extremities, to include as due to undiagnosed illness; 10) entitlement to service connection for arthritis; 11) entitlement to service connection for bilateral carpal tunnel syndrome; 12) entitlement to service connection for tendonitis; 13) entitlement to service connection for a cardiovascular disorder other than hypertension; 14) entitlement to service connection for a temporomandibular joint disorder; 15) entitlement to service connection for a calcified granuloma; 16) entitlement to service connection for a disability manifested by headaches, to include as due to undiagnosed illness; 17) entitlement to service connection for a disability manifested by malaise, to include as due to undiagnosed illness; 18) entitlement to service connection for a disability manifested by blurred vision, claimed as diabetic retinopathy, to include as due to undiagnosed illness; 19) entitlement to a disability rating in excess of 30 percent for Kimura's disease, and; 20) entitlement to a disability rating in excess of 10 percent for scars of the right forehead and right neck.] 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 1998.

This case comes before the Board on appeal from a September 2001 rating decision of the RO's Committee on Waivers and Compromises, which denied the Veteran's request for a waiver of his $2,802.00 debt.  The Veteran perfected an appeal of this decision to the Board in November 2001.





FINDINGS OF FACT

1.  As a result of receiving concurrent military retirement pay and VA disability benefits, an overpayment of disability compensation in the amount of $2,802.00 was created. 

2.  There is no indication that the Veteran engaged in fraud, misrepresentation, or bad faith in creating the overpayment, VA was largely at fault in the creation of the overpayment of VA compensation benefits, and a recovery of the overpaid VA compensation benefits would result in an undue hardship on the Veteran.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of disability compensation in the amount of $2,802.00 have been met. 38 U.S.C.A. §§ 5302, 5304 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's request for a waiver of his overpayment has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By way of history, the Veteran filed a claim for service connection in January 1999, at which time he stated that he was receiving military retirement pay and had been married since October 1997.  A February 2000 rating decision granted service connection for hypertension and assigned an initial noncompensable evaluation effective November 1, 1998, and it granted service connection for scars and assigned an initial 10 percent evaluation effective November 1, 1998.  As of the date of this rating decision, the Veteran was in receipt of a combined 10 percent disability evaluation effective November 1, 1998.  

In February 2000, the VA RO in Los Angeles, California, informed the Veteran that he could not receive both full military retirement pay and VA compensation.  Instead, the total amount he received needed to be equal to whichever of the two was the higher benefit.  The letter explained that if the Veteran's VA compensation was less than the amount of his military retirement pay, then VA would provide the Veteran with full compensation and the military would pay the difference between his compensation and retirement.   If the Veteran's VA compensation was more than his retired pay, then VA would pay his compensation and he would not receive any retired pay.  The letter informed the Veteran that some or all of his compensation would be withheld until March 1, 2000, so that he would not be double-paid, and to give the military time to start withholding part or all of his retirement pay.  The letter informed the Veteran that he had been awarded a rate of $96.00 effective from December 1, 1998, and $98.00 effective from December 1, 2000.  As the letter informed the Veteran, payment would be withheld for the period December 1, 1998 through February 28, 2000, and payment of $98.00 would begin effective March 1, 2000.

A March 2000 rating decision granted service connection for diabetes and assigned an initial 20 percent evaluation effective November 1, 1998.  This rating decision increased the Veteran's combined disability rating to 30 percent effective November 1, 1998.  A letter dated April 5, 2000, informed the Veteran that as a single veteran with no dependents, he was entitled to a rate of $282.00 monthly from December 1, 1998, but that he would be paid $186.00 because $96.00 would be withheld based on his military pay.  The letter informed the Veteran that he was entitled to a rate of $288.00 monthly from December 1, 1999, but that he would be paid $190.00 because $98.00 would be withheld based on his military pay.  A payment of $288.00 would begin effective March 1, 2000.  This award generated a check for $2,992.00, dated April 5, 2000, which was released to the Veteran.

On April 6, 2000, the VA RO in Los Angeles, California informed the Veteran of a proposal to reduce his payments from $186.00 monthly to $96.00 effective December 1, 2000, based on information received from the Retired Payment Center.  The Veteran was informed that his benefits needed to be adjusted to withhold the correct amount so that he would not receive an overpayment of his retired pay benefits based on double payment.  

An April 10, 2000, letter from the Defense Finance and Accounting Service showed that the Veteran's retired pay had been reduced by $98.00 effective March 1, 2000, and $288.00 effective April 1, 2000.  

A December 2000 rating decision increased the initial evaluation of the Veteran's hypertension to 10 percent.  Thus, the Veteran was in receipt of a combined 40 percent disability evaluation effective November 1, 1998.

In January 2001, it was noted the amount of retired pay that had been withheld was incorrect as stated in the April 5, 2000, letter to the Veteran.  It was noted that $316.00 would be withheld effective December 1, 1998, $323.00 would be withheld effective December 1, 1999, and $225.00 would be withheld March 1, 2000.  Additionally, it was noted that the Veteran's spouse had been added to his award from December 1, 1998 to the present.  

On a letter dated February 2, 2001, sent in association with the December 2000 rating decision, the Veteran was informed of an adjustment to his award increasing his compensation based on his combined evaluation of 40 percent, and he was informed that he would receive additional benefits for his spouse.  Specifically, the Veteran was entitled to a rate of $450.00 monthly from December 1, 1998, but that he would be paid $0 because the entirety would be withheld based on his military pay.  The letter informed the Veteran that he was entitled to a rate of $459.00 monthly from December 1, 1999, but that he would be paid $0 because the entirety would be withheld based on his military pay.  The letter informed the Veteran that he was entitled to a rate of $459.00 monthly from March 1, 2000, but that he would be paid $288.00 because of withholdings based on his military pay (the Board notes that the letter incorrectly stated that the $459.00 would be withheld from his monthly payment).  The letter informed the Veteran that he was entitled to a rate of $459.00 monthly from December 1, 2000, but that he would be paid $298.00 because of withholdings based on his military pay (the Board notes that the letter incorrectly stated that the $459.00 would be withheld from his monthly payment).  The letter informed the Veteran that he was entitled to a rate of $475.00 monthly from February 1, 2001 (the Board notes that the letter incorrectly stated that the $177.00 would be withheld from his monthly payment).  

On February 17, 2001, a letter was sent to the Veteran informing him of the amount of his debt and of his right to request a waiver.  On March 5, 2001, VA's Debt Management Center received the Veteran's disagreement with both the amount of his indebtedness and a request for waiver of his $2,802.00 debt.  The Veteran indicated that withholding money would cause him financial hardship and have an inequitable effect.  The Veteran stated that he had been laid off from his job as of March 1.  

On September 12, 2001, the VA RO's Committee on Waivers and Compromises denied the Veteran's request for waiver of his $2,802.00 debt.  This decision noted that the Veteran was informed on April 5, 2000, that he was not entitled to full payment of both military retired pay and compensation benefits.  Therefore, the letter reasoned, the Veteran knew, or should have known, that he was not entitled to the check that he received, and he was considered to have some fault in the creation of the debt.  Additionally, the letter found that there was insufficient evidence to show that the Veteran would be seriously impaired from providing for basic necessities.  

On September 25, 2001, the Veteran disagreed with the September 12, 2001 decision to deny his request for a waiver of the debt.  The Veteran contended that VA was primarily at fault for the creation of the debt.  

In October 2001, an audit of the Veteran's account was sent to him.  The audit indicated, in pertinent part, that the Veteran had been paid at a rate of $186.00 monthly from December 1, 1998 to November 30, 1999, for a total payment of $2,232.00.  The Veteran had been paid at a rate of $190.00 monthly from December 1, 1999 to February 28, 2000, for a total payment of $570.00.  These payments of $2,232.00 and $570.00 generated an overpayment in the amount of $2,802.00.  

On October 30, 2001, the Veteran submitted a statement indicating that his current monthly expenses exceeded his monthly income in the amount of $1,474.15, and that he had been unemployed since February 15, 2001.  

Turning to an application of the pertinent laws and regulations to the facts in this case, a waiver of recovery of an overpayment or waiver of collection of any indebtedness is not warranted where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 (West 2014).  Upon review of the record, the Board concludes that there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in this case.

Given that preliminary finding, the dispositive question before the Board is whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2014).

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor; actions of the debtor contribute to creation of the debt.
2.  Balancing of faults; weighing fault of the debtor against VA fault.
3.  Undue hardship; whether collection would deprive debtor or family of basic necessities.
4.  Defeat the purpose; whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.
5.  Unjust enrichment; failure to make restitution would result in unfair gain to the debtor.
6.  Changing position to one's detriment; reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a) (2014).

The first and second elements pertain to the degree of fault of the debtor compared to VA's fault.  In this case, the Board finds that VA's fault in the creation of this debt far exceeds the Veteran's.  In the Veteran's claim for service connection, he clearly stated that he was both in receipt of military retirement pay and was married.  VA's persistent calculation errors, beginning in March 2000, generated this overpayment.

While the Board agrees with the September 2001 finding of the VA RO's Committee on Waivers and Compromises that the Veteran was consistently informed that he was not entitled to double compensation for both military retirement pay and VA compensation, VA's communications to the Veteran were consistently confusing, beginning with the March 2000 award.  The March 2000 letter specifically calculated that the Veteran's compensation as totaling $2,802.00 from December 1, 1998 to February 28, 2000, despite telling the Veteran at the same time that he was not entitled to "double compensation".  A subsequent communication in February 2001 was riddled with errors as set forth above.  Under these circumstances, the Board finds that the Board finds that the Veteran reasonably believed that he was entitled to the amount of the overpayment when he received it, and it disagrees with the September 2001 findings from the VA RO's Committee on Waivers and Compromises that the Veteran "should have known" that he was not entitled to this check.

In addition to the Board finding that fault for the creation of this debt lies almost exclusively with VA, the Veteran has presented evidence that collection of this debt would deprive him and his family of basic necessities.  For example, in November 2001, the Veteran submitted a statement indicating that his monthly expenses exceeded his income by $1,475.00.  Given the fault of VA in creating the debt and the hardship that collection of the debt would represent, the Board finds that it would be against equity and good conscience to recover the overpayment.  The Veteran's request for a waiver of overpayment in the amount of $2,802.00 is therefore granted.


ORDER

Waiver of recovery of an overpayment in the amount of $2,802.00 is granted.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


